Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner made several calls on 5/07/21, 5/12/21, and 5/17/21, left messages for Mr. Ariel Reinitz (Reg. # 65,220) to schedule a telephone interview as suggested by Applicant in his response on 03/01/21 but no response has been received.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, “the abstract has been submitted as a separate sheet in the WIPO publication as filed with the application. Withdrawal is thus respectfully requested” (page 8, second paragraph).
The Examiner disagrees. The abstract filed 01/01/2019 in the WIPO publication is not on a separate sheet. 
Applicant alleges, ”Zhang, does not teach or suggest anything with respect to identifying a set of determined driver gaze directions using at least one predefined direction, as encompassed by claim 1” (page 9, first and second paragraphs) The Examiner disagrees. Firstly, Zhang discloses, in the illustrated embodiment of FIG. 1, estimated gaze directions 90, 90' (set of gaze directions) are. The gaze locations corresponding to respective ones of the estimated gaze directions 90, 90' can be compared to a road plane 50 (predefined direction) within the windscreen plane to determine whether or not an eyes-off-the road condition can be detected. For instance, the gaze location corresponding to the estimated gaze direction 90 is within the road plane 50 indicating the driver's eyes, e.g., gaze direction, are on a road scene in front of the vehicle. In contrast, the gaze location corresponding to the estimated gaze direction 90' is outside of the road plane 50 resulting in detection of the eyes-off-the-road condition determined [the comparison of gaze direction 90 to road plane 50 (predetermined direction) indicate a 
Applicant alleges, “Zhang does not teach or suggest identifying the set of determined driver gaze using information associated with a distribution of the driver gaze during driving” (page 10, second paragraph). The Examiner disagrees. Firstly, Zhang estimates the driver's gaze direction (and gaze angle) in a geometric model based on the estimated head pose and the detected locations for each of the iris and first and second eye corners during driving (par. [0023], [0024]. The angles of the driver eyes in the geometric model is information associated with a distribution of the driver eye gaze during driving that is used to determine the driver gaze directions (par. [0070]). Secondly, the claim language does not disclose any specific information associated with a distribution of the driver gaze  used to define driver gaze directions that is different from Zhang. Thirdly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claim 6 define a patentable invention without specifically pointing out how the language of the claim patentably distinguishes the claim from the reference.
Applicant alleges, “With respect to claim 14, the claim further encompasses features including:  wherein to identify a set of determined driver gaze directions the processor is further configured to identify at least a first set of driver gaze directions [,]” (page 10, 3rd paragraph). The Examiner disagrees. Firstly, in Zhang continuous estimation of a driver's gaze direction 90, 90'  is an identified first set of gaze 
Applicant alleges, “With respect to claim 17, the claim further encompasses features including to identify the set of determined driver gaze directions using at least one of: the position of the head of the driver or information associated with a position [,]” (page 11, last paragraph). The Examiner disagrees. Firstly, claim 17 is completely satisfied by only one of “the position of the head of the driver or information associated with a position of the head of the driver”, and Zhang discloses the driver gaze tracking system 200 uses information from the driver including height, inner ocular distance, and seat positioning to adjust head pose (position) estimations and gaze direction estimations specific to the driver (par. [0025]), i.e., the gaze direction estimations is specific to driver information including head pose (position) and other information associated with the driver including height, inner ocular distance, and seat positioning. Secondly, the claim language does not disclose any specific identifying  a set of determined driver gaze directions using the position of the head of the driver that is different from Zhang. Thirdly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a .
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b). An abstract on a separate sheet is required. The abstract filed 01/01/2019 in the WIPO publication is not on a separate sheet, the sheet includes other information besides the abstract.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-17,19-20. 23 and 27-28 is/are rejected under 35 U.S.C. 102(a)(l)as being anticipated by Zhang et al. (US 2014/0204193). The grounds of rejection in paragraph 7 of the Office Action mailed 09/01/2020 are incorporated by reference herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0204193) as applied to claim 1 above, and further in view of George-Svahn et al. (US 2015/0234459).  The grounds of rejection in paragraph 10 of the Office Action mailed 09/01/2020 are incorporated by reference herein.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0204193) as applied to claim 1 above, and further in view of HORESH (US 2016/0085299). The grounds of rejection in paragraph 11 of the Office Action mailed 09/01/2020 are incorporated by reference herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665